







"ADC Agreement"
 
among
 
Bank Austria Ceditanstalt AG
(the "Bank"),
 
Century Casinos, Inc., Colorado Springs, U.S.A.
(the "Company")
 
and
 
Oesterreichische Kontrollbank Aktiengesellschaft
("OeKB")
 
 
 
 
 
 
-1-

--------------------------------------------------------------------------------




Preamble


OeKB, a duly established company under Austrian law, provides instruments which
allow trading and settlement of registered securities (equity and debt
instruments) in compliance with procedures used for bearer securities. This
Agreement is made to facilitate the trading of the shares of the Company, on the
Vienna Stock Exchange.


OeKB has not examined the Company, especially not with regard to its valid
existence, due organization, financial standing and economic soundness.


The Company represents and warrants that all of its existing shares of common
stock have been validly issued, are fully paid and non-assessable. These shares
are traded in the U.S. on the NASDAQ Capital Market and the Shares (as defined
below) will also be tradeable on that market. Moreover, a prospectus pursuant to
the Austrian Capital Markets Act was prepared by the Company and was approved by
the Financial Markets Authority on September 28, 2005.


Subject matter of the Agreement are any issued and outstanding shares of common
stock of the Company with a par value of USD 0.01 per share. The number of
Austrian Depositary Certificates (the „Certificates“) issued by OeKB, which are
held in form of a global certificate (the „Austrian Depositary Certificate“ or
„ADC“) matches the number of shares delivered to the Custodian (as defined in
the Annex) of the Austrian Central Securities Depositary (the “CSD”) for the
purpose of issuing the Certificates (the „Shares“).


The parties are aware that the Shares are being delivered to the Custodian
against delivery of Certificates in connection with a public offering of
Certificates by the Company in Austria.




Article 1 - The ADC


OeKB shall issue the ADC according to the Annex, containing the form and the
terms and conditions (the „Conditions“) of the Certificates, all of which
constitute an integral part of this Agreement.


The number of Certificates represented by the ADC will match the number of
Shares delivered to the securities account of the CSD with its custodian and
registered in the name of OeKB.


Article 2 - Duties of the Bank vis-à-vis OeKB



(i)  
The Bank will upon OeKB´s request, use its reasonable best efforts to enable
OeKB to perform its obligations in relation to matters arising from the ADC as
specified below. This authorisation of the Bank does not relate to

-the transfer or withdrawal of Shares from OeKB´s securities account with the
CSD nor to
-changes of the registration in the register of shareholders of the Company.


-2-

--------------------------------------------------------------------------------


Upon receipt of relevant information relating to general meetings of
shareholders of the Company, dividend payments, capital changes and the like,
the Bank shall ensure that OeKB be informed thereof.


(ii)   The Bank is obliged to deliver or cause the delivery of all relevant
information to OeKB that may be required to enable OeKB to comply with its
respective obligations.


(iii)   In particular, the Bank shall provide OeKB with a sufficient number of
copies of the following information and documentation, either in German or
English;


aa) Certificate of Incorporation and the Bylaws of the Company and, promptly
upon any amendment thereto, such amendment;


bb) all financial reports and all annual, bi-annual and other interim reports
which the Company generally distributes to its shareholders;


cc) all other information which the Company distributes to or publishes for its
shareholders;


dd) all communication pertaining to the holding of general meetings of the
shareholders of the Company as regards the following information:
- date, place and time of the general meeting
- agenda and the relevant information
- all other matters affecting the rights of the shareholders;


ee) all communication distributed to, on a case by case basis and when relevant,
or published for the shareholders of the Company as regards dividend
payments,       in any case the following information:
    - amount of dividend
    - payment date
    - if applicable, ex-date at the relevant stock exchange;


ff) all communication distributed to or published for the shareholders of the
Company as regards the issue of new shares or the creation of other rights or
claims in favour of the shareholders of the Company, in any case the following
information:
- the nature and contents of such rights
- if applicable, ex-date at the relevant stock exchange
- the period for exercising such rights;


-3-

--------------------------------------------------------------------------------


gg) all communication to be distributed to or published for the shareholders of
the Company with respect to the resolutions passed at general meetings, if any;


hh) all other information which the Company is required to provide under the
rules of the Vienna Stock Exchange.


(iv)   All communication by the Bank pursuant to Article 2 (iii) dd), ee) and
ff) must be sent by e-mail or fax in time for its forwarding to be made in
Austria at the same time the Bank dispatches it to the Certificate-Holders.
Information and documents listed in Article 2 (iii) aa), bb), cc), gg) and hh)
must be sent to OeKB without delay.


(v)   The Bank shall assist the Company and OeKB in arranging for any
publication in the „Amtsblatt zur Wiener Zeitung” (i.e. the official gazette for
notices and information of holders of securities) required under Austrian or any
other applicable law, if, in the latter case, so instructed by the Company. All
expenses arising thereof shall be borne by the Company.


(vi)   If appropriate, the Bank will assist the Certificate Holders in
exercising their voting rights in shareholder meetings of the Company.


(vii) In respect of obligations of OeKB according to the ADC and the Conditions,
the Bank will supply OeKB with all required information that OeKB is obliged to
forward to the Certificate Holders, provided that the Bank has received such
information from the Company, it being understood that the Bank has employed
reasonable best efforts to obtain such information from the Company. In the
event OeKB has received the required information from another competent source
and the Bank has not received the information, the Bank is relieved for its duty
to provide this information to OeKB.




Article 3 - Duties of the Company vis-à-vis the Bank


The Company is obliged to provide in due time any and all information,
materials, notifications, etc to the Bank which the Bank requires to fulfill its
obligations vis-à-vis OeKB pursuant to Art. 2.




Article 4 - Fees


OeKB may charge the Bank reasonable fees to cover its expenses and time spent in
negotiations relating to the setting up and administering of the ADC.




-4-

--------------------------------------------------------------------------------


Article 5 - Liability


(a)   General
 
In the performance of the duties under this Agreement, the parties shall act
with the due care of a diligent merchant and shall bear all responsibility for
any negligence.


(b)  Indemnification
 
(i) OeKB has and will continue to carefully select the Custodian in order to
have a custodian perform the required services for the duration of this
Agreement, and will indemnify and hold harmless the Company for any damages and
losses arising from the violation of this obligation. CSD has entered into a
custodian agreement with Brown Brothers Harriman & Co (“BBH”) dated April 21,
2005 under which BBH operates a deposit for CSD and under which BBH agrees to
provide certain services set forth therein. BBH’s liability will be made
available by OeKB to the Company, the Bank and the Certificate Holders via their
respective deposit banks, as the case may be.
 
(ii) OeKB shall be kept harmless by the Company of claims for damages and
lawsuits which a Certificate Holder may raise or file against OeKB in respect of
his acquisition and holding as beneficial owner of Shares in the Company, except
for claims arising specifically from the negligence of OeKB or its officers or
employees in connection with its performance under this Agreement.
 
(iii) The Company shall deposit a sum of $ 1 million in cash on an account held
by OeKB or present an irrevocable and unconditional bank guarantee payable on
first demand by OeKB and issued by a recognized Austrian bank to cover any and
all amounts payable under the hold-harmless clause above (the “Security”). Any
form of the Security may be exchanged into the other form of Security. 18 months
after the delivery of the Security, OeKB and the Company will enter into good
faith negotiations to gradually reduce and finally do away with the Security.
Any net proceeds of the Security (e.g. interest on the cash) will be at the
disposal of the Company. The Security will be provided by the Company to OeKB at
the latest within one bank day upon receipt of the proceeds resulting from the
public offering of the ADCs in Austria and the listing of the ADCs on the Vienna
Stock Exchange.


Article 6 - Termination provisions
 
a) Term of agreement
     This Agreement shall be valid for such time until it be revised, replaced
or terminated.


-5-

--------------------------------------------------------------------------------


b) Termination by notice
 
   Any party may terminate this Agreement by giving at least six months notice.
      
      Such termination will trigger the termination of the ADC in compliance
with the Conditions.
 
     At the end  of the termination period such trustee will, subject to any
other agreement, be registered  instead of OeKB on the Shares which is generally
registered for the shares to 
     make the Shares fungible with the Shares.

 
Article 7 - Law and jurisdiction



a)  
This Agreement and the rights and obligations arising hereunder as well as their
interpretation are subject to the laws of the Republic of Austria.




b)  
The parties are aware that such matters which relate to the rights and
obligations related directly to the Shares (other than the payment of dividends
which shall be subject to the jurisdiction of the courts in Vienna) are governed
by the Certificate of Incorporation of the Company, the Bylaws of the Company,
and by applicable mandatory provisions of the laws of the United States, the
State of Delaware, or the State of Colorado.




c)  
The courts in Vienna, Austria shall have exclusive jurisdiction with regard to
the enforcement of claims by any of the parties hereto against any other party.





Article 8 - Notices


  a)
All communications to the Bank shall be addressed to



Bank Austria Creditanstalt AG
Telephone: +43 50505-
Fax:


      b)
All communications to OeKB shall be addressed to



Oesterreichische Kontrollbank Aktiengesellschaft
Central Securities Depository
Am Hof 4
1010 Vienna
Austria

   
Telephone:
+43 1 531 27-0

   
     Fax:
     +43 1 531 27 5020



-6-

--------------------------------------------------------------------------------


c)  All communications to the Company shall be addressed to


Century Casinos, Inc.
1263 Lake Plaza Drive, Suite A
Colorado Springs, Colorado 80906
Telephone: + 1 719 527 8300
Fax: + 1 719 527 8301
 
    with a copy to
Century Casinos Europe GmbH     and     Dorda Brugger Jordis
Wipplinger Straße 30                 Rechtsanwälte GmbH
1010 Vienna, Austria                  Dr Karl Lueger-Ring 10
                                                                                                      
1010 Vienna, Austria
                                                                                                      
Telephone: + 43 1 533 47 95-0
                                                                                                      
Fax: + 43 1 533 47 97


In case of change of address the parties concerned shall inform the other
parties in writing.
 




Article 9 - Invalidity


If a provision of this Agreement is or shall become entirely or partially
invalid or unenforceable, the other provisions hereof shall remain valid. An
invalid or unenforceable provision shall be replaced in full with a valid
provision which comes nearest to it and complies with the intention of the
parties and the purposes of this Agreement.




-7-

--------------------------------------------------------------------------------


Article 10 - Miscellaneous


a) Proper operation
The parties to this Agreement are obliged to take all steps that may be required
to ensure the proper operation of this Agreement.


b)  Language
Communications between the parties shall be in German or English.


c)  Stamp duties
The Company shall bear all stamp duties, taxes and similar charges which may be
levied in respect of the Agreement and the performance of the transactions
hereunder.


d)  Copies
This Agreement shall be signed in three copies.


e)  Annex
The Annex forms an integral part of this Agreement.


f)  Amendments
Amendments to this Agreement shall require a written document signed by all
parties in order to be legally valid. This clause may only be changed in
writing.




Signed by and dated the date of the final signature.


Century Casinos, Inc.
/s/ Erwin Haitzmann
/s/ Peter Hoetzinger
Erwin Haitzmann
Peter Hoetzinger

Colorado Springs, 30.9.2005


Oesterreichische Kontrollbank
Aktiengesellschaft
/s/ Georg Zinner
/s/ Christian Koerbler
Georg Zinner
Christian Koerbler

Vienna, 30.9.2005






-8-

--------------------------------------------------------------------------------




Bank Austria Creditanstalt AG


/s/ Martina Hoerger
/s/ Silvia Rodler
Martina Hoerger
Silvia Rodler

Vienna, 30.9.2005








 



-9-

--------------------------------------------------------------------------------





Annex to the ADC-Agreement:


The Austrian Depositary Certificate has the following wording:






AUSTRIAN DEPOSITARY CERTIFICATE


in respect of


registered shares of common stock with a par value of $0.01 of


Century Casinos, Inc., Colorado Springs, U.S.A. (“Company”)






Oesterreichische Kontrollbank Aktiengesellschaft ("OeKB"), Vienna, holds [●]
registered shares of common stock with a par value of $0.01 each of Century
Casinos, Inc. (the "Company" and the “Shares“). The Shares are registered in the
register of shareholders of the Company in the name of OeKB or its agent. The
Shares are kept on deposit in the name of OeKB with the Austrian Central
Securities Depositary (the “CSD”), which holds the Shares with its respective
custodian in the United States of America (the “Custodian“), each of which is
represented by a certificate (each a “Certificate”), all of which are
represented hereby. The amount of Shares held with the CSD and registered in the
name of OeKB corresponds at all times to the notation on the schedule (the
“Notation“) attached to this ADC and each such Share shall be represented by a
Certificate. A Certificate Holder (as defined below) is not entitled to receive
delivery of physical Certificates.


Each Certificate entitles its holder (the “Certificate Holder“) to receive one
Share. OeKB or its agent provides the rights for and delegates the obligations
to each Certificate Holder which it obtained upon registration in the register
of shareholders of the Company as if the Certificate Holder itself were
registered.


OeKB has not scrutinized the Company in any respect, particularly as regards its
financial standing and economic soundness or as regards to its due organization
and valid existence. OeKB does not assume any responsibility for damages which a
Certificate Holder or any other third party might suffer by investments in the
Shares.


The terms and the conditions of the Certificates attached to this ADC shall
apply and form part of this ADC. The ADC bears the signatures of two duly
authorized signatories of OeKB.




Vienna,




Oesterreichische Kontrollbank Aktiengesellschaft 


-10-

--------------------------------------------------------------------------------






Terms and conditions of the Certificates (the Conditions“)






1.
OeKB undertakes that each Certificate Holder is entitled, subject to mandatory
United States law and in accordance with the Certificate of Incorporation and
other regulations of the Company, to instruct CSD via his deposit bank to
deliver at the cost of same to any appropriate account such number of Shares not
exceeding the number of Certificates held by or on behalf of himself. OeKB
undertakes that upon receipt of such request, CSD shall immediately instruct the
Custodian to have the appropriate number of Shares registered in the respective
name and to deliver these Shares as instructed. OeKB represents that the ADC is
decreased accordingly by the corresponding number of said Certificates. Any
shareholder may deliver his shares of common stock to the Custodian to be
credited to the account of CSD (on behalf of OeKB as issuer of the ADC).
Immediately upon receipt of notification of the credit entry and confirmation of
the registration of OeKB, (i) OeKB will issue an amount of Certificates which
corresponds to the amount of shares of common stock credited and (ii) CSD will
credit those Certificates to such deposit bank in the CSD which acts on behalf
of the deposit bank that has been named by the shareholder.



The Certificate Holder shall bear all costs, taxes, fees and duties arising in
connection with the delivery, including all fees such as those of a notary, as
the case may be.


A Certificate Holder is not entitled to receive delivery of physical
Certificates.


2.
OeKB undertakes that the Custodian will forward to CSD without delay any
dividends or other amounts received in the original currency.

 
OeKB undertakes that CSD shall forward cash dividends received from the
Custodian to each Certificate Holder through his deposit bank without any
deduction of any fees of OeKB/CSD. Stock dividends of at least one share, shares
deriving from stock splits, bonus shares and similarly created Shares shall be
credited to the Certificate Holder through his deposit bank in the form of
additional Certificates. If a rateable allocation of such shares to the
Certificate Holder, corresponding to the number of his holdings, is not
possible, OeKB will instruct CSD to attempt to sell the relevant rights on a
best efforts basis and shall rateably distribute the proceeds of the sale to the
deposit banks in favour of the Certificate Holder in proportion to the
Certificates held by same. Should subscription rights be granted, OeKB shall
allow the Certificate Holder to subscribe via his deposit bank. Moreover, OeKB
will sell new Shares, subscription rights, fractional entitlements or other
rights arising from the Shares on a best efforts basis, upon instruction of the
Certificate Holder via his deposit bank and to distribute the proceeds as
described above.



All payments to the Certificate Holder shall be made via his deposit banks, in
accordance with the General Terms and Conditions of the CSD.


3.
OeKB shall not exercise the voting rights of the Shares credited at any given
time to the account of the CSD with the Custodian but CSD shall, upon receipt,
forward via their deposit banks proxy statements, forms of voting instruction
and all related materials for stockholder meetings of the Company to those
Certificate Holders who held Certificates on the record date for such meeting.
Each Certificate Holder shall be entitled to provide voting instructions via his
deposit bank as to the number of Shares represented by the Certificates held by
such Certificate Holder, and OeKB or its agent shall instruct the Custodian to
deliver a proxy to the Company reflecting the aggregate voting instructions
received from Certificate Holders on account of the Shares then held on deposit.

 
Each Certificate-Holder is entitled to vote, as described in the following, in
general meetings of stockholders of the Company according to the number of
Certificates he holds in the ADC. Subject to the laws of the United States, the
State of Delaware and to the Certificate of Incorporation and the By-Laws of the
Company, the Bank which arranged for shares of the Company to be traded in
Austria, as well as the Company are obliged to see to it that each
Certificate-Holder is able to vote on the basis of a voting proxy issued by OeKB
without having to re-register the Shares for the time of the general meeting.
 
The costs for voting procedures described above are to be borne by the
Certificate Holder via his deposit bank.

 
4.
If the ADC is at any time subject to any taxes, fees and/or duties, the
Certificate Holder shall bear these taxes, fees and/or duties in respect of the
Certificates of same via his deposit bank.




 
OeKB shall, at any time, be entitled to charge a Certificate Holder via his
deposit bank rateably all taxes, fees and/or duties to which OeKB may be
subject, due to the fact that it holds the Shares.



5.
If other securities, other property or rights should replace the Shares in the
event of a change in capital or due to a merger, conversion, change of name, or
for any other reason, the right of a Certificate Holder to obtain Shares shall
be converted into the right to obtain such replacements. The Conditions of the
ADC shall then apply mutatis mutandis to any new or replacement certificates.



6.
CSD shall be entitled to replace the Custodian by another institution of the
same standing.



7.
OeKB undertakes that all relevant information relating to the Shares received by
competent sources shall be forwarded via the CSD according to its General Terms
and Conditions to the Certificate Holder via his deposit bank.

  

8.
All Certificate Holders shall bear jointly all economic and legal risks and
losses in respect of Shares held by OeKB or its agent due to, e.g., market and
exchange rate changes, as well as to acts of God. OeKB shall not be liable for
damages which arise outside its sphere of influence, caused by disruptions over
which it has no control, be it of its own operations or of the services it uses
to fulfill its obligations.



9.
If a provision of the Conditions is or shall become entirely or partially
invalid or unenforceable, the other provisions shall remain valid. An invalid or
unenforceable provision shall be replaced by a valid and enforceable provision
which meets the purposes of these Conditions.

 
10.
All relations between the Certificate Holder and OeKB are governed by the laws
of Austria. Exclusive place of jurisdiction is Vienna.



11.
Amendments by OeKB to the Conditions are only permitted if the rights of the
Certificate Holder are not prejudiced, except in the event that the amendment be
required due to amendments

(i)  
either of mandatory statutory law

            
             (ii) or of the Certificate of Incorporation of the Company.




12.
If deemed reasonable by OeKB and neither prohibited by the Certificate of
Incorporation and the By-Laws nor under the laws governing the Company, OeKB
shall procure the entry of an agent on its behalf in the register of
shareholders of the Company and/or on the Shares.



13.
OeKB shall not exercise any rights accruing to OeKB on account of the Shares
credited at any given time to the account of the CSD with the Custodian,
including but not limited to any purchase rights pursuant to the Rights
Agreement between the Company and American Securities Transfer and Trust, Inc.,
dated April 29, 1999, but shall, upon receipt of notification of any such
rights, forward such notification and all related materials to those Certificate
Holders who held Certificates on the record date for such rights via their
deposit banks. Such Certificate Holders shall be entitled to provide via their
deposit banks instructions as to the exercise of such rights for the number of
Shares represented by the Certificates held by such Certificate Holders, and
OeKB shall instruct the Custodian via the CSD on the exercise of any and all
such rights in accordance with instructions received by OeKB from the
Certificate Holders. Total costs upon exercise of any such rights will be
charged to the Certificate Holders via their deposit banks.



14.
Whenever the Company shall elect to redeem Shares in accordance with Article
FOURTH Section D of the Company’s Certificate of Incorporation, the Company
shall deliver written notice to OeKB or its agent, with copy to OeKB, of the
number of Shares to be so redeemed and the Certificate Holder(s) subject to such
redemption (including the CSD participant through which the Certificate Holder
holds the Certificates and his securities account with such CSD participant),
which notice shall be accompanied by a certificate from the Company stating that
such redemption is in accordance with the provisions of the Certificate of
Incorporation. On the date of such redemption, provided that the Company shall
then have paid in full to CSD’s cash account with the Custodian the redemption
price of the Shares to be redeemed, the Custodian shall deliver such redemption
price to OeKB, and OeKB shall deliver such redemption price via CSD and the
deposit banks to the affected Certificate Holder(s), cancel their Certificates,
and reduce the ADC accordingly. The Custodian shall, upon delivery of the
redemption price to OeKB, deliver the redeemed Shares to the Company for
cancellation and make arrangements for the issuance of a replacement certificate
for the remaining amount of Shares to be issued in the name of OeKB or its
agent.
 

15.
In connection with the exercise of any rights of Certificate-Holders under the
Conditions, the Custodian and OeKB are entitled to require Certificate-Holders
to file documents, execute certificates, make representations and warranties and
provide any other information required via their deposit banks.



16.
OeKB is entitled to terminate the ADC upon six months prior notice and wind it
up so that the Certificate Holders will then avail of shares of common stock in
an amount corresponding to the amount of Certificates previously held by them.
At the end of the termination period such trustee will, subject to any other
agreement, be registered instead of OeKB on the Shares which is generally
registered for the shares to make the Shares fungible with the shares.








